DETAILED ACTION
This office action is in response to the amendments filed on January 7, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 is being considered by the examiner.
Drawings 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a controller including a processor and a recording medium storing software of claims 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the applicant has amended the claims to recite the limitations of a controller including a processor and a recording medium storing software, the software, when executed by the processor, causes the controller to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed.
The specification does not disclose or discuss the method step of the software, when executed by the processor, causes the controller to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed. Therefore, claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2015/0001503) in view Takimoto (US 2014/0353651) and in further view of Hula (US 6,455,836).
With respect to Claim 1, Hirose shows (Fig. 4) most aspects of the current invention including an imaging apparatus comprising:
an image sensor including: 
a substrate (21); 
pixel electrodes (23) disposed on the substrate; 
a photoelectric conversion film (24) disposed on the pixel electrodes; 
a transparent electrode (25) disposed on the photoelectric conversion film;
the transparent electrode is made of a semiconductor (par 58)
Further, Hirose shows a connector (26) that is made of a metal or a metal nitride and including a first region in contact with the transparent electrode. However, Hirose does not show a circuit, a controller including a processor and a recording medium storing software, a control electrode disposed on the substrate, a connector electrically connects the control electrode to the transparent electrode, wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, and the software, when executed by the processor, causes the controller to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed, the control electrode is made of a metal or a metal nitride, resistivity of the transparent electrode is higher than resistivity of the control electrode, the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode, an area of the second region is in direct contact with the control electrode and the area of the first region is larger than the area of the second region.

On the other hand, Takimoto shows (Fig. 4 and 34-35) an imaging apparatus comprising a circuit (130), a controller (132) including a processor and a recording medium storing software, an image sensor comprising a control electrode (15b) disposed on the substrate, a connector (20) electrically connects the control electrode (15b) to a transparent electrode (18), wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, and the software, when executed by the processor, causes the controller to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed, the control electrode is made of a metal or a metal nitride, the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode and an area of the second region is in direct contact with the control electrode. Takimoto teaches doing so to show a process of obtaining a signal electric charge (an electron) based on incident light (par 118).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein a circuit, a controller including a processor and a recording medium storing software, a control electrode disposed on the substrate, a connector electrically connects the control electrode to the transparent electrode, wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, and the software, when executed by the processor, causes the controller to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed, the control electrode is made of a metal or a 
Furthermore, with respect to claim 1, it is noted that Hirose in view Takimoto shows most aspects of the semiconductor device according to the claimed invention. Claim 1 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device.
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Therefore, the process step in device claim 1 has been properly rejected.
However, Takimoto does not show resistivity of the transparent electrode is higher than resistivity of the control electrode and wherein an area of the first region is larger than an area of the second region.
On the other hand, Hula shows (Fig 1) an image sensor comprising a control electrode (15/16) disposed on the substrate, a transparent electrode (18), a connector (21) electrically connects the control electrode to a transparent electrode, wherein the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein resistivity of the transparent electrode is higher than resistivity of the control electrode and wherein an area of the first region is larger than an area of the second region in the device of Hirose to obscure incident light from reaching optical sensors, an to provide an edge of the connector that defines the boundary region for dark current measurement, but also is the periphery of an optical aperture through which incident light reaches those optical sensors in the array thereof that may be used to form an actual image.
With respect to Claim 5, Takimoto shows (Fig. 4 and 34-35) wherein the connector includes a first position portion that is in contact with at least part of an outer circumference of the upper surface of the transparent electrode, and the first position portion includes at least part of the first region.
With respect to Claim 6, Hirose shows (Fig. 13) wherein the first position portion partially overlaps at least part of the pixel electrodes in plan view.
With respect to Claim 7, Hirose shows (Fig. 2) wherein the upper surface of the transparent electrode has a rectangular shape, and the first position portion is disposed along at least two sides of the rectangular shape.
With respect to Claim 8, Takimoto shows (Fig. 4 and 34-35) wherein the control electrode is disposed along only one of the at least two sides.
With respect to Claim 9, Hirose shows (Fig. 20) wherein the first position portion is disposed along four sides of the rectangular shape and is separated on one of the four sides.
With respect to Claim 10, Hirose shows (Fig. 13) wherein the first position portion is disposed continuously along four sides of the rectangular shape.
With respect to Claim 11, Hirose shows (Fig. 2) wherein the connector further includes a second position portion that is connected to the first position portion and covers a side surface of the transparent electrode, and the second position portion further covers a side surface of the photoelectric conversion film.
With respect to Claim 12, Takimoto shows (Fig. 4 and 34-35) wherein the transparent electrode covers a side surface of the photoelectric conversion film.
With respect to Claim 13, Takimoto shows (Fig. 4 and 34-35) wherein the image sensor further includes a protective film (19) that covers the upper surface of the transparent electrode and a side surface of the transparent electrode and has an opening located above the upper surface of the transparent electrode, and the first position portion is in contact with the transparent electrode through the opening.
With respect to Claim 15, it is noted that Hirose in view Takimoto shows most aspects of the semiconductor device according to the claimed invention. Claim 15 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device.
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Therefore, the process step in device claim 15 has been properly rejected.
With respect to Claim 16, it is noted that Hirose in view Takimoto shows most aspects of the semiconductor device according to the claimed invention. Claim 16 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device.
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 
With respect to Claim 17, it is noted that Hirose in view Takimoto shows most aspects of the semiconductor device according to the claimed invention. Claim 17 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device.
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Therefore, the process step in device claim 17 has been properly rejected.
With respect to Claim 18, Takimoto shows (Fig. 4 and 34-35) wherein the connector consists of one selected from the group consisting of titanium, titanium nitride, aluminum, silicon and copper-doped aluminum, copper, gold, silver, nickel, cobalt, and an alloy of any of these materials (par 90).
Claim 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view Takimoto and in further view of Hula and Araki (US 2006/0118795).
With respect to Claim 2, Hirose shows (Fig. 4) most aspects of the current invention. However, Hirose does not show wherein the connector includes a first material portion made of a first material and a second material portion made of a 
On the other hand, Araki shows (Fig 1) an image sensor comprising a control electrode (220) disposed on the substrate, a connector (218) electrically connects the control electrode (220) to a transparent electrode (206), wherein the connector includes a first region and a second region and wherein the connector includes a first material portion (228) made of a first material and a second material portion (218) made of a second material having a work function different from a work function of the first material; the first material portion includes the first region; and the second material portion includes the second region. Araki teaches using the first material portion to enhance the driving durability (par 210).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the connector includes a first material portion made of a first material and a second material portion made of a second material having a work function different from a work function of the first material; the first material portion includes the first region; and the second material portion includes the second region in the device of Hirose using the first material portion to enhance the driving durability.
With respect to Claim 3, it is noted that Hirose in view Takimoto and in further view of Hula and Araki shows most aspects of the semiconductor device according to the claimed invention. Claim 3 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device.
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Therefore, the process step in device claim 3 has been properly rejected.
With respect to Claim 4, it is noted that Hirose in view Takimoto and in further view of Hula and Araki shows most aspects of the semiconductor device according to the claimed invention. Claim 4 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device.
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Therefore, the process step in device claim 4 has been properly rejected.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view Takimoto and in further view of Hula and Ihama (US 2007/0012955).
With respect to Claim 14, Hirose shows (Fig. 4) most aspects of the current invention. However, Hirose does not show wherein the image sensor further includes a protective film that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening.
On the other hand, Ihama shows (Fig 2A-2F) an image sensor including a control electrode (104) disposed on the substrate, a connector (114) electrically connects the control electrode (104) to a transparent electrode (11), further comprising a protective film (113) that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, wherein the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening. Ihama teaches doing so to prevent damages of the organic film, particularly damages on the side surface of the organic film, occurring on formation of the contact electrode (par 169).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the image sensor further includes a protective film that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening in the device of Hirose to prevent damages of the organic film, particularly damages on the side surface of the organic film, occurring on formation of the contact electrode.
Response to Arguments
Applicant amendments filed on January 7, 2022, in response to the office action mailed on 12/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-18 have been considered but are not persuasive due to the new rejection provided above. Please see newly added reference Hula (US 6,455,836) and above par/sections 13-17 for further clarification. Therefore, the limitations have been properly rejected. The current office action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814